Citation Nr: 1514936	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-09 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for asthma.

2.  Entitlement to service connection for asthma, to include as due to herbicide exposure.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for lip cancer. 

4.  Entitlement to service connection for lip cancer, to include as due to herbicide exposure.

5.  Entitlement to service connection for a cervical spine disability. 

6.  Entitlement to service connection for generalized arthritis. 

7.  Entitlement to service connection for a right shoulder disability, to include as secondary to a cervical spine disability. 
8.  Entitlement to service connection for a left shoulder disability, to include as secondary to a cervical spine disability. 

9.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to a cervical disability or as due to herbicide exposure. 

10.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to a cervical disability or as due to herbicide exposure. 

11.  Entitlement to service connection for a sinus disability, to include as due to herbicide exposure.  

12.  Entitlement to service connection for a right knee disability.

13.  Entitlement to service connection for a left knee disability. 

14.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

M. Riley, Counsel 




INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969 with service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In November 2014, subsequent to issuance of a supplemental statement of the case (SSOC), the Veteran submitted evidence in support of the current claim for entitlement to service connection for a right shoulder disability.  This evidence 
was not accompanied by a waiver of initial review by the agency of original jurisdiction (AOJ).  The new evidence is duplicative of other evidence already of record and pertains to the presence of a current right shoulder disability-an element of the claim already established at the time the new evidence was submitted.  The Board therefore finds that remand of the claim for consideration of the new evidence by the AOJ is not required and the Board will consider the claim on the merits.  See 38 C.F.R. § 20.1304 (2014).

The RO issued a statement of the case (SOC) in April 2014 addressing several other claims for service connection, including entitlement to service connection for a low back disability.  As of the date of this Board decision, the Veteran has not filed a substantive appeal or otherwise indicated that he wishes to perfect the appeal with respect to the April 2014 SOC.  Thus, the claims addressed in the April 2014 SOC are not currently before the Board.

The issues of entitlement to service connection for right and left knee disabilities and lip cancer are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  The claims for entitlement to service connection for asthma and lip cancer were initially denied in a March 2008 rating decision.

2.  The evidence received since the March 2008 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claims.

3.  A chronic cervical spine disability, currently diagnosed as degenerative changes and stenosis status post cervical diskectomy and fusion, was not present in service or until years thereafter and is not etiologically related to any incident of active military service.

4.  Generalized arthritis was not present in service or until years thereafter and is not etiologically related to any incident of active military service.

5.  A chronic right shoulder disability, currently diagnosed as arthritis and a rotator cuff tear, was demonstrated years after service, is not etiologically related to any incident of active military service, and is not caused or aggravated by a service-connected disability. 

6.  A chronic left shoulder disability, currently diagnosed as degenerative arthritis, was demonstrated years after service, is not etiologically related to any incident of active military service, and is not caused or aggravated by a service-connected disability. 

7.  Peripheral neuropathy of the right upper extremity was demonstrated years after service and is not etiologically related to any incident of active military service, including exposure to herbicides, and is not caused or aggravated by a service-connected disability. 

8.  Peripheral neuropathy of the left upper extremity was demonstrated years after service and is not etiologically related to any incident of active military service, including exposure to herbicides, and is not caused or aggravated by a service-connected disability. 

9.  A chronic sinus disability was demonstrated years after service and is not etiologically related to any incident of active military service, including exposure to herbicides.

10.  Asthma was demonstrated years after service and is not etiologically related to any incident of active military service, including exposure to herbicides.

11.  Sleep apnea was demonstrated years after service, is not etiologically related to any incident of active military service, and is not caused or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for asthma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  New and material evidence has been received to reopen service connection for lip cancer.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  A chronic cervical spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

4.  Generalized arthritis was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

5.  A chronic right shoulder disability was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

6.  A chronic left shoulder disability was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

7.  Peripheral neuropathy of the right upper extremity was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

8.  Peripheral neuropathy of the left upper extremity was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

9.  A chronic sinus disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

10.  Asthma was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

11.  Sleep apnea was not incurred in or aggravated by active service and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The claims for entitlement to service connection for asthma and lip cancer were initially denied by the RO in a March 2008 rating decision.  The RO determined that the evidence of record, including service treatment records, established that the Veteran's claimed disabilities were not etiologically related to active duty service.  The Veteran did not appeal the denial of the claims and the March 2008 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

The evidence received since the March 2008 rating decision includes statements from the Veteran linking his asthma and lip cancer to herbicide exposure during active duty service in Vietnam.  The RO does not appear to have considered this theory of entitlement at the time of the March 2008 rating decision.  The Board therefore finds that the Veteran's lay statements proposing a new basis for an award of service connection constitute new and material evidence.  The statements were not previously considered and are related to a previously unestablished fact in the claims-a link between the Veteran's asthma and lip cancer and an injury during active service, i.e. exposure to herbicides.  Thus, new and material evidence has been received and reopening of the claims for entitlement to service connection for asthma and lip cancer is granted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


Reopened and Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 


Cervical Spine, Generalized Arthritis, and Bilateral Shoulders

The Veteran contends that service connection is warranted for a cervical spine disability, generalized arthritis of the joints, and bilateral shoulder disabilities as they were incurred due to active duty service.  In his April 2014 substantive appeal, he reported that his in-service duties as an engineer required heavy lifting of equipment and materials that caused overuse of his joints. 

The record clearly establishes the presence of current disabilities.  VA and private treatment records document complaints and treatment for joint pain and arthritis dating from February 2001.  X-ray reports also show arthritis in many of the Veteran's joints including the knees, shoulders, back, and fingers.  A November 2009 MRI indicated degenerative changes of the cervical spine as well as cervical stenosis.  The Veteran also underwent a cervical diskectomy and fusion in March 2010 with a private neurosurgeon and the surgery.  A left shoulder hemiarthroplasty was performed in June 2013, and he was diagnosed with severe left shoulder degenerative arthritis in October 2013.  Right shoulder degenerative changes and a rotator cuff tear were identified based on a January 2014 X-ray and a right rotator cuff repair was completed in September 2014.  The record therefore demonstrates the presence of arthritis in multiple joints as well as a chronic disability of the cervical spine and bilateral shoulders. 

An in-service injury is also established.  Although service records are negative for complaints or treatment related to the Veteran's cervical spine, shoulders, or arthritis, the Veteran contends that his military duties as an engineer resulted in overuse of his joints.  In April 2013 he submitted an informational document describing the duties and requirements of an Army combat engineer including fixing bridges, placing explosives, route clearance of obstacles and rivers, and installing firing systems.  The Veteran is competent to report his activities during service and the information provided by him regarding his in-service duties is consistent with the nature of his reported injuries.  The Board therefore resolves any doubt in his favor and finds that an in-service injury is established. 

Although the first two elements of service connection are present in this case, the record does not demonstrate a nexus between the claimed conditions and any incident of active duty service.  Service treatment records do not support the claim; there is no medical or lay evidence during service of a chronic cervical spine or shoulder disabilities or arthritis in any joints.  The Veteran's systems were normal at the July 1969 separation examination and he did not report any complaints relevant to the current claims on the accompanying report of medical history.  There is also no evidence of arthritis until many years after the Veteran's discharge from active duty to allow for service connection on a presumptive basis as a chronic disease.  The earliest possible documented evidence of arthritis dates from February 2001 when the Veteran complained of a painful left knee to his private physician.  The earliest radiological confirmation of arthritis dates from January 2005, more than 35 years after discharge, when a chest X-ray noted degenerative changes in the Veteran's dorsal spine.  Therefore, the Board cannot conclude that the Veteran manifested arthritis of any joints, to include the cervical spine or shoulders, within a year from his discharge from military service to allow for service connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

Service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's generalized arthritis and arthritis specific to the cervical spine and shoulders are a chronic disease listed in 38 C.F.R. § 3.309(a).  However, the Veteran has not reported a history of continuous arthritic symptoms since service.  In a May 2010 correspondence, he stated that he injured his neck in service, but did not seek treatment at that time and his symptoms resolved.  It was not until years later as he got older that he began to experience the return of neck pain.  The Veteran has also never reported experiencing symptoms of arthritis or shoulder conditions continuously since active duty service.   As the record does not establish a continuity of symptomatology related to the cervical spine condition, bilateral shoulders, or arthritis, service connection as a chronic disease is not possible. 

There is also no competent medical or lay evidence in support of the claims.  None of the Veteran's treating private or VA physicians have linked his cervical spine, shoulder, or arthritis disabilities to any incident of active duty service.  In fact, the Veteran's private orthopedist specifically characterized his right shoulder disability as work-related in June 2014.  The Board has also considered the statements of the Veteran connecting his conditions to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

Furthermore, as service connection is not warranted for a cervical spine disability, service connection for the bilateral shoulder conditions as secondary to the cervical spine is not possible.  38 U.S.C.A. § 3.310.
In sum, the post-service medical evidence of record shows that the first evidence of a chronic cervical spine disability, chronic shoulder disabilities, and generalized arthritis was many years after the Veteran's separation from active duty service.  In addition, the weight of the competent evidence is clearly against the finding of a nexus between the current disabilities and any incident of active service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Peripheral Neuropathy of the Bilateral Upper Extremities, Sinus Disability, and Asthma

The Veteran contends that service connection is warranted for peripheral neuropathy of the upper extremities, a sinus disability, and asthma as they were incurred due to herbicide exposure during active duty service.  In the alternative, the Veteran contends that service connection is warranted for upper extremity neuropathy as secondary to a cervical spine disability.  While the record contains November 2009 MRI and nerve conduction studies confirming the presence of cervical nerve impingement and radiculopathy, service connection is not possible for neuropathy of the upper extremities on a secondary basis as service connection is not in effect for a cervical spine disability.  See 38 C.F.R. § 3.310. 

The record establishes the presence of the claimed disabilities.  A November 2009 VA nerve conduction study verified the presence of neurological impairment of the upper extremities, specified as a median nerve injury and radiculopathy.  VA and private treatment records also document diagnoses of asthma and sinus problems throughout the claims period.  In February 2008, the Veteran underwent a nasal turbinate cautery in response to a long history of chronic nasal congestion.  Current disabilities are therefore demonstrated.

An in-service injury is also present.  While service records are negative for complaints or treatment related to the claimed conditions, the Veteran contends that service connection is warranted for the disabilities on appeal as due to herbicide exposure.  VA regulations provide for a presumption of service connection for certain disabilities associated with herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309.  The Veteran has verified service in Vietnam and his exposure to herbicides is therefore presumed.  See 38 U.S.C.A. §§ 1116(f), 1154; 38 C.F.R. § 3.309(e); see also Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  

Regarding the claims for the upper extremities, service connection is available for certain types of peripheral neuropathy as presumptively associated with exposure to herbicide agents under 38 C.F.R. §§ 3.307 and 3.309.  Early-onset peripheral neuropathy (formerly "acute and subacute peripheral neuropathy") is capable of presumptive service connection, but must manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (amended effective September 6, 2013).  In this case, the record does not contain any medical or lay evidence of nerve impairment of the upper extremities until decades after service.  As there is no objective quantifiable evidence of peripheral neuropathy until many years after discharge, the Board cannot conclude that the Veteran's peripheral neuropathy manifested to a degree of 10 percent within a year after the date of his last exposure.  Thus, service connection on a presumptive basis as a disease associated with exposure to certain herbicide agents is not possible.  

The Veteran's other claimed disabilities, a sinus condition and asthma, are not diseases associated with herbicide exposure under VA regulations.  However, while
service connection is not possible on a presumptive basis, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).   

Service and post-service records do not support the Veteran's claims.  Service treatment records do not document any findings of a chronic upper extremity, sinus, or asthma condition.  The Veteran's systems were also normal at the July 1969 separation examination.  There is also no evidence of the claimed conditions until years after the Veteran's discharge from active duty.  In June 1988, almost 20 years after leaving active duty, the Veteran complained of asthma-like symptoms to his private physician and was provided an inhaler.  He continued to receive consistent treatment for asthma and a chronically congested nose.  More recently, the record documents the Veteran's treatment for neurological impairment of the upper extremities, but there is no medical evidence of these conditions until decades after service.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's disabilities were present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is also no other competent medical evidence in support of the claim.  The Veteran's private and VA treating physicians have not identified a link between the Veteran's peripheral neuropathy, sinus, and asthma disorders and herbicide exposure.  In fact, the Veteran's health care providers repeatedly connected his sinus and asthma problems to occupational exposures and his peripheral neuropathy to a nonservice-connected cervical spine condition.  In January 1990, the Veteran's private physician noted the presence of asthma problems, observed that the Veteran worked at a dusty job (at a lumber mill), and recommended that he consider whether he wished to continue in his occupation.  In November 2001, the Veteran was diagnosed with occupational asthma and chronic sinus congestion.  There is also no medical evidence of a link between the Veteran's sinus and/breathing problems and service, and the medical evidence of record, including an MRI and nerve conduction study, clearly relates his peripheral neuropathy of the upper extremities to cervical spine arthritis, stenosis, and nerve root impingement.  

The Board has also considered whether the record established a continuity of symptomatology for the claimed disabilities.  The Veteran's peripheral neuropathy, asthma, and sinus condition are not considered chronic diseases under VA regulations and service connection on a presumptive basis is not possible, but lay evidence of continuity may prove the nexus element of a service connection claim under 38 C.F.R. § 3.303(a) and (d).  See Davidson, 581 F.3d 1313; Walker at 1331.  However, the Veteran has also not reported a clear continuity of symptoms with respect to his neuropathy, sinus, or asthma disorders.  In May 2010 statements, he alleged the onset of sinus and asthma symptoms during service, but did not contend that these symptoms were continuous since service.  Similarly, the Veteran never reported that he has experienced arm pain or other symptoms of neuropathy in or since service.  The Board therefore finds service connection is not warranted based on a continuity of symptoms, especially in light of the medical evidence clearly documenting initial complaints related to these conditions decades after service.  

The Board has also considered the Veteran's statements linking his peripheral neuropathy, sinus disability, and asthma to herbicide exposure during military service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr, supra.   The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of his disabilities simply cannot be accepted as competent evidence.  See Jandreau at 1376-1377 (Fed. Cir. 2007); Buchanan, supra.

In sum, the post-service medical evidence of record shows that earliest evidence of the Veteran's claimed conditions was decades after his separation from active duty service.  In addition, there is no competent evidence that the Veteran's peripheral neuropathy, sinus disorder, or asthma are related to active duty and herbicide exposure.  The Board therefore concludes that the evidence is against a nexus between the claimed disabilities and military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2002).


Sleep Apnea

The Veteran contends that service connection is warranted for sleep apnea as it was incurred secondary to service-connected PTSD.  In the alternative, he contends that it is related to active duty service.  Initially, the Board finds that the record establishes a current disability.  The Veteran was diagnosed with obstructive sleep apnea following VA sleep studies in November 2000 and August 2007 and has continued to receive treatment for the condition throughout the claims period.  

Although the Veteran clearly has sleep apnea, the Board finds that the competent medical evidence of record does not demonstrate a relationship between his apnea and any service-connected disability, to include PTSD.  None of the Veteran's physicians have identified a nexus between the Veteran's sleep apnea and PTSD.  In fact, the only medical opinion of record, that of a March 2012 VA examiner, weighs against the claim.  After reviewing the complete record, the VA physician determined that the Veteran's sleep apnea was not caused or aggravated by service-connected PTSD.  The VA physician concluded that the Veteran's sleep apnea was due to obstruction of the upper airway with an organic/physiologic etiology rather than a psychiatric one.  There was also no clinical, diagnostic, or medical literature evidence indicating that the sleep apnea was aggravated beyond its expected natural progression because of PTSD.  This medical opinion was rendered following a physical examination and full review of the claims file and was accompanied by a well-explained rationale and basis.  It is therefore entitled to significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

In support of his claim, the Veteran submitted internet information from the National Sleep Foundation website noting the presence of a complex relationship between sleep and depression and a link between sleep apnea and depression.  Although this evidence discusses a general connection between sleep apnea and depression, the Board finds that it lacks the requisite level of certainty to outweigh the competent evidence against the claim, including the March 2012 opinion of the VA examiner.  See Wallin v. West, 11 Vet. App. 509 514 (1998) (treatise evidence must "not simply provide speculative generic statements not relevant to the veteran's claim."); see also Sacks v. West, 11 Vet. App. 314, 317 (1998) (standing alone, the treatise evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion).  

The Board has also considered the statements of the Veteran in support of his claim.  The Veteran is competent to report observable symptoms of disability, such as snoring, but his opinion as to the cause of his conditions simply cannot be accepted as competent evidence.  See Jandreau, supra.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (the etiology of the claimed sleep apnea) falls outside the realm of common knowledge of a lay person.  Jandreau at 1377 (lay persons not competent to diagnose cancer).  Thus, the Veteran's own assertions as to the etiology of his sleep apnea have no probative value.  The Board concludes that the weight of the evidence is against service connection as secondary to PTSD. 

The Board must also consider whether service connection is warranted as directly due to service.  In this case, there is no competent evidence of  a link between the Veteran's sleep apnea and service.  Service treatment records are completely negative for any evidence of complaints related to sleep apnea and the Veteran's systems were normal upon separation examination in July 1969.  Post-service treatment records do not document any sleep complaints until October 2000 when the Veteran reported that he stopped breathing in his sleep.  Although he reported during the March 2012 VA examination that he began snoring in 1973, this still dates the onset of possible sleep apnea to four years after active duty.  The absence of lay or medical evidence of the claimed disability until years after service weighs against the Veteran's claim for service connection.  The Board also observes that there is no competent medical evidence in support of the claim for direct service connection and none of the Veteran's physicians have identified a link between the Veteran's sleep apnea and service.  The Veteran has also not reported a continuity of symptoms since active duty.  

In sum, the post-service evidence of record shows that the first evidence of the Veteran's claimed disability was several years after his separation from active duty.  In addition, the competent medical evidence does not establish that the Veteran's sleep apnea was incurred secondary to a service-connected disability or active service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's sleep apnea and a service-connected disability or active duty service.  The Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).




Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim to reopen service connection for asthma and lip cancer, the Board finds that VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claims.  

Regarding the other claims on appeal, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in April 2010, September 2011, and April 2013 letters, to include notice regarding service connection on a secondary basis.  The Veteran also received information regarding the disability-rating and effective-date elements of the claims in the aforementioned notice letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and records from the Social Security Administration (SSA).  VA also obtained a proper medical opinion in March 2012 in response to the Veteran's claim for service connection for sleep apnea.  Although the March 2012 VA examination and opinion did not address service connection on a direct basis, as there is no competent evidence indicating that the Veteran's sleep apnea may be associated with active service, a medical opinion is not required by the duty to assist.  Similarly, the Board finds that VA examinations and medical opinions are not required with respect to the other claims on appeal.  There is no competent evidence that the Veteran's cervical spine disability, arthritis, shoulder disabilities, peripheral neuropathy, sinus disability, sleep apnea, or asthma may be related to any incident of active duty service or a service-connected disability.  Therefore, VA examinations and/or medical opinions are not necessary.  

For the reasons set forth above, the Board finds that VA has complied with the duties to notify and assist.


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for asthma is granted.

New and material evidence having been received, reopening of the claim for entitlement to service connection for lip cancer is granted.

Entitlement to service connection for a cervical spine disability is denied. 

Entitlement to service connection for generalized arthritis is denied. 

Entitlement to service connection for a right shoulder disability, to include as secondary to a cervical spine disability, is denied. 

Entitlement to service connection for a left shoulder disability, to include as secondary to a cervical spine disability, is denied. 

Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to a cervical spine disability or as due to herbicide exposure, is denied. 

Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to a cervical spine disability or as due to herbicide exposure, is denied. 

Entitlement to service connection for a sinus disability, to include as due to herbicide exposure, is denied.

Entitlement to service connection for asthma, to include as due to herbicide exposure, is denied.

Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claims for entitlement to service connection for right and left knee disabilities and lip cancer.  In a May 2010 statement, the Veteran reported the onset of bilateral knee pain during service with continuing symptoms since that time.  His competent statements are sufficient to trigger VA's duty to obtain a VA examination and opinion addressing the nature and etiology of the claimed knee disabilities. 

A VA examination and medical opinion are also necessary with respect to the claim for entitlement to service connection for lip cancer as due to herbicide exposure.  In connection with his initial claim for service connection, the Veteran was provided a VA examination in January 2008.  The examiner diagnosed a small well-healed scar on the left lower lip and determined that the scar was not caused by or the result of herbicide exposure.  This medical opinion was not accompanied by any rationale and is therefore inadequate.  A examination is necessary to determine the Veteran's current residuals of squamous cell carcinoma of the lip and to determine its etiology.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an examiner with the appropriate expertise to render a medical opinion in this case.  After physically examining the Veteran and reviewing the complete claims file, the examiner should offer an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present bilateral knee disabilities were incurred due to any incident of active duty service. 

The examiner should also determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current knee disabilities were caused or aggravated by a low back disability.

The bases for all opinions expressed should also be provided.

2.  Schedule the Veteran for a VA examination with an examiner with the appropriate expertise to render a medical opinion in this case.  After physically examining the Veteran and reviewing the complete claims file, the examiner should determine the current residuals from the Veteran's lip cancer and multiple excisions.  Then, the examiner should offer an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current lip cancer residuals  were incurred due to any incident of active duty service, to include the Veteran's presumed exposure to herbicides. 

The bases for all opinions expressed should also be provided.

3.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


